  Case 1:19-cr-00191-ERK Document 1-1 Filed 04/25/19 Page 1 of 2 PageID #: 2




                                         April 25, 2019

                                       MEMORANDUM



To:            Douglas C. Palmer, U.S. District Clerk

From:          Charnice D. Perez, U.S. Probation Officer Assistant

Re:            Wen Ping Chen

Request for Acceptance of Jurisdiction

The above-named individual was sentenced in the District of Vermont, on January 30, 2017, by
the Honorable J. Garvan Murtha, U.S. District Judge, to twelve (12) months and one (1) day
of custody, followed by thirty-six (36) months of supervised release. Chen was ordered to
pay $25,608.33 in restitution, payable at a rate of 10% of his gross monthly income until the
financial obligation is paid in full. The Court also ordered the following special conditions:
1) notify the Court of any material change in your economic circumstances that might affect
your ability to pay restitution, fines, or special assessment; 2) shall not incur new credit
charges or open any additional lines of credit without approval of the probation officer; 3)
shall permit the probation officer access to any requested financial information; 4) search
condition. This sentence followed Mr. Chen having been found guilty of Conspiracy to
Commit Access Device Fraud, in violation of 18 U.S.C. § 371 and 18 U.S.C. § 1029, a Class
D felony.

The purpose of this memorandum is to inform that due to Mr. Chen's residence in our district, on
April 15, 2019, the Honorable J. Garvan Murtha, signed an order to initiate a transfer of
jurisdiction to the Eastern District of New York. In light of the aforementioned and pursuant to
18 U.S.C. 3605, our office is requesting that this case be docketed and assigned to a U.S. District
Judge. We have attached the Probation Form 22 transfer of jurisdiction forms signed by the
Honorable J. Garvan Murtha, initiating the transfer process.

The District of Vermont Probation Department has requested that an original fully-executed
Probation Form 22 be returned to their office and the Clerk of the Court in their district, to
complete the transfer process.

Please contact undersigned at (347) 534-3428, if you require additional information regarding
this matter.



                                            Page 1 of 2
  Case 1:19-cr-00191-ERK Document 1-1 Filed 04/25/19 Page 2 of 2 PageID #: 3
                                                                               2



                                         RESPECTFULLY SUBMITTED:


                                         VITA QUARTARA
                                         ACTING CHIEF U.S. PROBATION OFFICER



PREPARED BY: ____________________
             Charnice D. Perez
             U.S. Probation Officer Assistant


APPROVED BY: ____________________________
            Dennis M. Stickley
            Supervising U.S. Probation Officer
